DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After Final Consideration Pilot Program (AFCP 2.0)
Applicant's amendment, filed 04/14/2022, has been entered but requires further amendment (see authorized Examiner’s Amendment below). Applicant’s proposed amendment obviates the previous rejections of rejection and no issues remain. Accordingly, this application is in condition for allowance.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 02/02/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/02/2021 is partially withdrawn. Claims 10, 12, and 13, directed to the substrate species, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claim 3, directed to Species A micro-sized particles, remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 3 directed to a species non-elected with traverse in the reply filed on 04/02/2021. An authorized Examiner’s Amendment to cancel the claim follows.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frederick Rosenberger (Reg. No. 61,404) on 04/21/2022.
The application has been amended as follows: 
	Please cancel claim 3.

	-END OF AMENDMENT-

Reasons for Allowance
Claims 1, 2, 4-10, 12-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 1, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to the duration of “between about 1 ms and about 5 s” of the high temperature thermal shock in combination with the feature requiring “to cause the salt precursors to become nanoparticles on the substrate”.
Specifically, Isakova does not describe the duration of the detonation process. Additionally, Isakova describes at the top of Page 2 that ‘the spontaneous ignition of the mixtures occurs at 180-200C, and then the combustion process develops over the entire reaction mixture in the smoldering regime’ and expressly states at Page 5 that “[i]t is known that nanodiamonds prepared by explosive detonation have primarily the particles, 4~6 nm in diameter, but they undergo severe aggregation, forming aggregates of hundreds of nm, even several µm in diameter”.
As such, without the capability to manufacture and test the products of the prior art (In re Brown 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972)), a prima facie basis does not exist to conclude that Isakova’s process is sufficient “to cause the salt precursors to become nanoparticles on the substrate” within the claimed duration of “between about 1 ms and about 5 s”.
Claims 2, 4-10, 12-14, and 18-20 depend directly or indirectly from claim 1.
With regard to independent claim 17, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to the feature requiring “a duration of the high temperature thermal shock is based on a desired size of the nanoparticle” in combination with the feature requiring “to cause the salt precursors to become nanoparticles on the substrate”.
Isakova does not describe the duration of the detonation or suggest that the duration is determined based on the desired size of the nanoparticle. Notably, at Page 5 Isakova teaches that “[i]t is known that nanodiamonds prepared by explosive detonation have primarily the particles, 4~6 nm in diameter, but they undergo severe aggregation, forming aggregates of hundreds of nm, even several µm in diameter”. Additionally, Isakova states at the top of Page 7 that “[f]urther research is needed to reduce the particle size”. 
As such, the person of ordinary skill would not appreciate from the disclosure of Isakova that the particle size was actually controllable based on the duration of the detonation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738